PER CURIAM.
The pro se appellants, Chester and Malgorzata Chalupowski, appeal from a district court decision dismissing their 42 U.S.C. § 1983 suit against a state court judge. We affirm.
*326After careful review of the record and the parties’ arguments, we conclude that the district judge correctly determined that the state judge was absolutely immune from suit. The Chalupowskis’ appellate arguments on that score are unpersuasive. See, e.g., Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir.1988) (per curiam) (finding that a state judge was immune even though he had ruled on a contempt petition after an appeal from a different ruling had been filed). We also note that the district court had no obligation to entertain their claim for declaratory relief. See Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995) (stating that district courts have “unique and substantial discretion” in deciding whether to consider claims for declaratory relief).

Affirmed. See 1st Cir. Loe. R. 27(c).